EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

PURCHASE AND SALE AGREEMENT ("Agreement") made this 9th day of November, 2004,
by and between ROCK OF AGES CORPORATION, a Delaware corporation with a principal
place of business at 772 Graniteville Road, Graniteville, Vermont 05654
("Rock"); and AUTUMN ROSE QUARRY, INC., a wholly-owned subsidiary of Rock and a
Georgia corporation with a principal place of business at Highway 7, Mill Creek,
Oklahoma 74856 ("Autumn Rose") (Rock and Autumn Rose are collectively referred
to herein as "Seller"), and IMEX INTERNATIONAL, INC., a Georgia corporation with
a principal place of business at 1519 Woodyard Road, Elberton, Georgia ("IMEX");
and AR QUARRY ACQUISITION, LLC, a wholly-owned subsidiary of IMEX and a Georgia
limited liability company ("Buyer").

      WHEREAS, Seller owns certain real property, consisting of land, buildings
and fixtures located at Highway 7, Mill Creek, Oklahoma, all as more
particularly described on Schedule 1.a attached to this Agreement and made a
part hereof (the "Property");

     WHEREAS, the Property is currently used to quarry reddish brown granite
known as Autumn Rose, and includes quarrying equipment and vehicles listed on
Schedule 1.b, and miscellaneous items (collectively, the "Equipment"); and

     WHEREAS, Buyer wishes to purchase the Property and the Equipment, together
with certain granite slab and rough block inventory located on the Property at
closing, upon the terms and conditions set forth below.

     NOW THEREFORE, in consideration of the mutual promises and undertakings set
forth in this Agreement, the parties, intending to be legally bound, agree as
follows:

      1.    CONVEYANCING AGREEMENT.

      The Seller agrees to sell and convey, and the Buyer agrees to purchase:

             a.     The Property;

             b.     the Equipment;

             c.     such granite block inventory located on the Property on the
Closing Date, it being understood that the Seller makes no representations on
the actual quantity or quality of such inventory as of the Closing Date
("Inventory"); and

             d.     all of Rock's right, title and interest in and to the name
"Autumn Rose."

--------------------------------------------------------------------------------

             e.     All of Seller's right, title and interest in and to the
permits listed on Schedule 1.d ("Permits"), to the extent that such permits are
transferable under Oklahoma law.

           It is expressly agreed and understood that no other assets will be
conveyed to the Buyer in connection with the transactions contemplated hereby,
including, but not limited to, the assets listed on Schedule 1 (the "Excluded
Assets").

     2.   PURCHASE PRICE.

     The purchase price for the Property and Equipment (together with any
inventory, as applicable) shall be Seven Hundred Fifty Thousand Dollars
($750,000), payable as follows:

           a.      One Hundred Fifty Thousand Dollars ($150,000) shall be paid
at the Closing by bank check or wire transfer; and

           b.      On the Closing Date, the Buyer and IMEX shall deliver to the
Seller a promissory note in the principal amount of Six Hundred Thousand Dollars
($600,000) in the form attached as Exhibit A (the "Promissory Note"). The
Promissory Note shall be payable in accordance with the terms of a Supply
Agreement between Seller and Buyer in the form attached as Exhibit B (the
"Supply Agreement") and shall be secured by a first priority mortgage on the
Property in the form attached as Exhibit C (the "Mortgage").

       4.     ALLOCATION OF PURCHASE PRICE.

       The purchase price shall be allocated among the various assets purchased
in the manner set forth on Schedule 4 to this Agreement.

        5.   REPRESENTATIONS AND WARRANTIES OF SELLER.

       Autumn Rose represents and warrants that it is a Corporation duly
organized and validly existing under the laws of Georgia. Rock represents and
warrants that it is a Corporation duly organized and validly existing under the
laws of Delaware. Seller represents and warrants as of the date of this
Agreement that it has duly authorized, executed and delivered this Agreement and
has duly authorized the performance of this Agreement. Except for the approval
of its lenders, Seller has obtained all necessary consents in connection with
the sale of the Property, the Equipment and Inventory. Seller covenants that the
foregoing representation and warranty will be true and correct at closing.
Except as set forth above, Seller makes no other representations and warranties,
including, but not limited to, representations and warranties related to the
Property, the Equipment, or the Inventory. Buyer is taking the assets conveyed
hereby "where is" and "as is" and Seller disclaims any and all implied
warranties, including the warranties of fitness and merchantability.

- 2 -

--------------------------------------------------------------------------------

     6.     REPRESENTATIONS AND WARRANTIES OF IMEX AND BUYER.

     Buyer represents and warrants as of the date of this Agreement that it is a
limited liability company duly organized and validly existing under the laws of
the State of Georgia. IMEX represents and warrants as of the date of this
Agreement that it is a corporation duly organized and validly existing under the
laws of the State of Georgia. IMEX and Buyer each represent and warrant that it
has duly authorized, executed and delivered this Agreement and has duly
authorized the performance of this Agreement. IMEX and Buyer have each obtained
all necessary consents in connection with the transactions contemplated hereby.
IMEX and Buyer each covenant that the foregoing representation and warranty will
be true and correct at closing. Except as set forth above, IMEX and Buyer make
no other representations or warranties in connection with the transactions
contemplated hereby.

     7.   LENDER APPROVAL.

     Upon acceptance of the Agreement, Seller shall use reasonable best efforts
to obtain the consent of its lender to sell the Property and Equipment and to
obtain the release of all security interests covering the Property and
Equipment. If Seller is unable to obtain such consent and release prior to the
Closing Date, either party shall have the right to terminate this Agreement and
neither party shall have any further rights or obligations under this Agreement
to the other party, except those rights or duties that specifically survive
termination hereof.

     8.    BUYER'S INSPECTION.

      Buyer, or Buyer's designated agent(s), have inspected the Property,
Equipment and Inventory and are buying the same "as is, where is and with all
faults."

    9.    CLOSING DATE.

      The closing of the transactions contemplated hereby shall take place on
November 9, 2004 ("Closing Date") at the offices of Phelps & Campbell, LLP, or
at such other mutually agreeable place.

    10.  CLOSING DELIVERIES.

            a. On the Closing Date, the Seller will deliver the following:

                 (i)    Seller will deliver marketable title to the Property by
an Oklahoma warranty deed subject to (1) Zoning ordinances and restrictions; (2)
general utility, sewer and drainage easements; (3) subdivision regulations,
declarations, covenants, restrictions and easements of record on the Closing
Date; and (4) such other matters and/or encumbrances as are disclosed on
Schedule 10.a attached hereto.

- 3 -

--------------------------------------------------------------------------------

                  (ii)   A bill of sale in the Form attached as Exhibit D
delivering marketable title to the Equipment and Inventory (if any).

             b.  On the Closing Date, Buyer shall execute and deliver the
following:

                  (i)   The Promissory Note;

                  (ii)   the Security Deed; and

                  (ii)   The Supply Agreement, duly executed by Buyer and IMEX
International, Inc.;

    11.   PRORATIONS.

      It is understood by the parties hereto that the taxes, electricity, rents
and all utilities, if any, shall be apportioned as of the Closing Date. Real and
personal property taxes will be paid by each of the parties on a prorated basis
at the time that the tax bills have been rendered by Johnston County and on or
before the due date.

     12.   DELIVERY OF POSSESSION.

      Full possession of the Property, free of tenants and occupants and
personal property of the Seller not conveyed to the Buyer shall be delivered to
Buyer on the Closing Date.

    13.  DEFECTS IN TITLE.

     Buyer may, within 30 days of the date hereof, examine title and furnish
Seller with a written statement of objections affecting the marketability of
title. If at the time set for the closing the Seller shall be unable to convey a
good and marketable title to the Property, or if the Seller shall be unable to
deliver possession of the Property as provided above, then either party may
elect to terminate this Agreement. In the event of such termination, neither
party shall have any further rights or obligations to the other, except those
rights or duties that specifically survive termination hereof. If this Agreement
is not terminated, Buyer may, at its option, accept such title as the Seller can
convey and accept possession of the Property.

     14.   MISCELLANEOUS PROVISIONS.

             a.    Completeness and Modification.

             This Agreement, together with the exhibits and schedules hereto
constitutes the entire agreement between the parties with respect to the
transactions contemplated herein, and it shall not be modified or amended except
by an instrument in writing signed by all parties.

- 4 -

--------------------------------------------------------------------------------

               b.    Binding Effect.

               This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto, and their respective successors and assigns. Sellers and
Buyer shall have the right to assign this Agreement but shall remain liable for
their respective obligations hereunder.

               c.    Waiver, Modification.

               Failure by Buyer or Sellers to insist upon or enforce any of its
or their rights hereunder shall not constitute a waiver thereof.

              d.    Governing Law.

               This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Oklahoma.

              f.   Headings.

              The headings used in this Agreement are for convenience of
reference only and shall not be deemed to vary the content of this Agreement.

              g.  Further Assurances.

               From time to time, as and when requested by any party hereto, the
other party shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions, as such other party may reasonably deem necessary
or desirable to consummate the transactions contemplated hereby.

               h.   Counterparts.

               To facilitate execution, this Agreement may be executed in as
many counterparts as may be required. All counterparts shall collectively
constitute a single agreement.

- 5 -

--------------------------------------------------------------------------------

                 i.  Notices.

                 All notices hereunder shall be in writing and shall be
personally delivered or mailed by first-class registered or certified mail,
return receipt requested, postage prepaid or by commercial courier to the
addresses indicated below, and shall be deemed given on the date of receipt by
the addressee or the date receipt would have been effectuated if delivery were
not refused.

If to Seller:

ROCK OF AGES CORPORATION
369 North State Street
Concord, NH 03301
attn. Kurt M. Swenson, Chairman & CEO
Michael Tule, Vice President/General Counsel

If to Buyer:

IMEX International, Inc.
P.O. Box 7
Elberton, GA 30635
Attn. Massoud Besharat, President

 

[REMAINING SPACE LEFT BLANK INTENTIONALLY]

- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the day and year first written above.

WITNESS:   ROCK OF AGES CORPORATION       By:/s/ Kurt M. Swenson
     Kurt M. Swenson, Chairman & CEO        AUTUMN ROSE QUARRY., INC.      
By:/s/ Kurt M. Swenson
       Kurt M. Swenson, Chairman & CEO       AR QUARRY ACQUISITION, LLC      
By:/s/ Massoud Besharat
      Massoud Besharat, President

                                           

- 7 -

--------------------------------------------------------------------------------

SCHEDULE 1.a

Property Description

 

The South Half of the Northeast Quarter of the Southeast Quarter AND the North
Half of the Southeast Quarter of the Southeast Quarter AND the South Half of the
South Half of the North Half of the Northeast Quarter of the Southeast Quarter
of Section 30, Township 2 South, Range 5 East of the Indian Base and Meridian,
Johnston County, State of Oklahoma.


--------------------------------------------------------------------------------

SCHEDULE 1.b

Equipment and Vehicles

Quantity    Item        Serial Number 4   Derrick  1 Automatic Burner 2  Hand
Held Burner 1 Compressor 650 2 Compressor 1250 1  40 Ton International Payhauler
1  Gas Tank 2 Diesel Tank 5 Two-way Radios & Charger 1  Track Drill 2 Dog House
1 Power Magazine Air Tools & Hoses 1 Water Pump Ladders & Safety Lines 2 Grout
Pans   1 Galvanometer 1 Cattle Guard Electrical & Disconnects 2   Gardner Denver
S-83 Drill 1 Manitowoc Crane  4544 1 Hammer Drill 1 Drill & Fittings 1 Drill 2
Jackhammers 1 Assembly for Rock Drill 1 Rock Drill 1 Lifthold Drill 1 24' Lance
& Accessories 1 CAT 426B Backhoe Loader 6KL01964 1 CAT D8H  46A31661 1 CAT 773A
63G1361 1 1998 Chevy S-14 Pickup Truck   1GCCS19X8W8218663 1 1992 Chevy S-14
Pickup Truck 1GCCT14Z0N2139205

- 9 -

--------------------------------------------------------------------------------

 

1 1984 Gardner Denver 800 CFM Compressor 1  225 Welder 9422-206

- 10 -               

--------------------------------------------------------------------------------

 

SCHEDULE 1.d

Permits

1. Non-coal Mining Permit Number 03-1304 2. Non-coal Reclamation Plan

 

- 11 -

--------------------------------------------------------------------------------

 

SCHEDULE 1
Excluded Assets

 

None

- 12 -

--------------------------------------------------------------------------------




EXHIBIT A

 Promissory Note

 

 

PROMISSORY NOTE

$600,000  November 9, 2004

     FOR VALUE RECEIVED, AR QUARRY ACQUISITION, LLC., a Georgia limited
liability company ("AR"), and IMEX International, Inc. ("IMEX"), jointly and
severally promises to pay to ROCK OF AGES CORPORATION, a Delaware corporation
("Rock"), in accordance with the terms of a certain Supply Agreement ("Supply
Agreement") among Rock, AR and IMEX the principal sum of Six Hundred Thousand
Dollars ($600,000), together with interest on the unpaid principal balance at an
annual rate equal to 8%, in the manner provided in the Supply Agreement.

     This Note has been executed and delivered pursuant to and in accordance
with the terms and conditions of the Purchase and Sale Agreement, dated November
9, 2004, by and between AR, IMEX, Rock and Autumn Rose Quarry, Inc., (the
"Purchase and Sale Agreement"), and is subject to the terms and conditions of
the Supply Agreement, which is incorporated by reference herein and made a part
hereof.

     1.    PAYMENTS.

            a.   This Note shall be paid over a thirty-six (36) month period in
consecutive quarterly installments of principal and interest, payable in arrears
as shown on the amortization schedule attached as Exhibit A. The first such
quarterly payment shall be made on March 31, 2005. The payments shown on the
amortization schedule may be adjusted in accordance with the terms of the Supply
Agreement.

             b.  All payments of principal and interest on this Note shall be
made in accordance with the terms of the Supply Agreement.

      2.    DEFAULTS.

             a.  The occurrence of any one or more of the following events with
respect to IMEX shall constitute an event of default hereunder ("Event of
Default"):

            (1)   If AR or IMEX shall fail to pay when due any payment of
principal or interest on this Note (whether such payment is to be made is cash
or in kind under the terms of the Supply Agreement).

            (2)   If, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal or state law relating to insolvency or
relief of debtors (a "Bankruptcy Law"), AR or IMEX shall (i) commence a
voluntary case or proceeding; (ii) consent to the entry of an order for relief
against it in an involuntary case; (iii) consent to the appointment of a
trustee, receiver, assignee, liquidator or similar official; (iv) make an
assignment for the benefit of its creditors; or (v) admit in writing its
inability to pay its debts as they become due.

--------------------------------------------------------------------------------

 

            (3)   If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (i) is for relief against AR or IMEX in an
involuntary case, (ii) appoints a trustee, receiver, assignee, liquidator or
similar official for AR or IMEX or substantially all of their respective
properties, or (iii) orders the liquidation of AR or IMEX, and in each case the
order or decree is not dismissed within 90 days.

           (4)   If AR or IMEX otherwise defaults in their respective
obligations under the Supply Agreement.

             b.  Upon the occurrence of an Event of Default hereunder (unless
all Events of Default have been cured or waived), Rock may, at its option, (i)
by written notice to AR and IMEX, declare the entire unpaid principal balance of
this Note, together with all accrued interest thereon, immediately due and
payable in lawful money of the United States, regardless of any prior
forbearance, and (ii) exercise any and all rights and remedies available to it
under applicable law, including, without limitation, the right to collect from
AR or IMEX all sums due under this Note and the right to foreclose any security
interest taken by Rock to secure AR and IMEX's obligations hereunder. AR and
IMEX shall pay all reasonable costs and expenses incurred by or on behalf of
Rock in connection with Rock's exercise of any or all of its rights and remedies
under this Note, including, without limitation, reasonable attorneys' fees.

         3.   PREPAYMENT.

              a.  This Note may be prepaid in cash at any time without penalty.

              b.  This Note may not be prepaid in kind, except as provided in
the Supply Agreement.

         4.  MISCELLANEOUS.

             a.  The rights and remedies of Rock under this Note shall be
cumulative and not alternative. No waiver by Rock of any right or remedy under
this Note shall be effective unless in writing signed by Rock. Neither the
failure nor any delay in exercising any right, power or privilege under this
Note will operate as a waiver of such right, power or privilege and no single or
partial exercise of any such right, power or privilege by Rock will preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right of Rock arising out of this Note can be
discharged by Rock, in whole or in part, by a waiver or renunciation of the
claim or right unless in a writing, signed by Rock; (b) no waiver that may be
given by Rock will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on AR or IMEX will be deemed to be a
waiver of any obligation of AR or IMEX or of the right of Rock to take further
action without notice or demand as provided in this Note. AR and IMEX each
hereby waives presentment, demand, protest and notice of dishonor and protest.

2

--------------------------------------------------------------------------------

              b. Any notice required or permitted to be given hereunder shall be
given in accordance with Section 14.i of the Purchase and Sale Agreement.

              c.   If any provision in this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

             d.   This Note will be governed by the laws of the State of
Oklahoma without regard to conflicts of laws principles.

             e.   This Note shall bind AR and IMEX and their respective
successors and assigns. This Note shall not be assigned or transferred by Rock
without the express prior written consent of IMEX, except by operation of law.

             f.    The headings of Sections in this Note are provided for
convenience only and will not affect its construction or interpretation. All
references to "Section" or "Sections" refer to the corresponding Section or
Sections of this Note unless otherwise specified.

             g.   All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "hereof" and "hereunder" and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof.

3

--------------------------------------------------------------------------------

   THIS NOTE IS SECURED BY A FIRST PRIORITY MORTGAGE DATED OF EVEN DATE.

    IN WITNESS WHEREOF, AR and IMEX have each executed and delivered this Note
as of the date first stated above.

IMEX INTERNATIONAL, INC. By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Massoud Besharat,President AR QUARRY ACQUISITION, LLC By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Massoud Besharat,President

4

--------------------------------------------------------------------------------

Exhibit A to Promissory Note

Total Amount 600,000 Interest Rate 8% 0.67% (Monthly)

Monthly Amount 19,037

 

Quarterly Totals

Principle Interest Total Remaining Principle Principle Interest Total Remaining
Principle 11/15/2004

600,000

11/30/2004

—

2,000 2,000 600,000 12/31/2004 15,037 4,000 9,037 584,963 15,037 6,000 21,037
584,963 1/31/2005 15,137 3,900 19,037 569,826 2/28/2005 15,238 3,799 19,037
554,589 3/31/2005 15,339 3,697 19,037 539,249 45,714 11,396 57,110 539,249
4/30/2005 15,442 3,595 19,037 523,808 5/31/2005 15,545 3,492 19,037 508,263
6/30/2005 15,648 3,388 19,037 492,615 46,634 10,475 57,110 492,615 7/31/2005
15,753 3,284 19,037 476,862 8/31/2005 15,858 3,179 19,037 461,005 9/30/2005
15,963 3,073 19,037 445,042 47,573 9,537 57,110 445,042 10/31/2005 16,070 2,967
19,037 428,972 11/30/2005 16,177 2,860 19,037 412,795 12/31/2005 16,285 2,752
19,037 396,510 48,531 8,579 57,110 396,510 1/31/2006 16,393 2,643 19,037 380,117
2/28/2006 16,503 2,534 19,037 363,615 3/31/2006 16,613 2,424 19,037 347,002
49,508 7,602 57,110 347,002 4/30/2006 16,723 2,313 19,037 330,279 5/31/2006
16,835 2,202 19,037 313,444 6/30/2006 16,947 2,090 19,037 296,497 50,505 6,605
57,110 296,497 7/31/2006 17,060 1,977 19,037 279,437 8/31/2006 17,174 1,863
19,037 262,263 9/30/2006 17,288 1,748 19,037 244,975 51,522 5,588 57,110 244,975
10/31/2006 17,403 1,633 19,037 227,572 11/30/2006 17,519 1,517 19,037 210,052
12/31/2006 17,636 1,400 19,037 192,416 52,559 4,551 57,110 192,416 1/31/2007
17,754 1,283 19,037 174,662 2/28/2007 17,872 1,164 19,037 156,790 3/31/2007
17,991 1,045 19,037 138,798 53,617 3,492 57,110 138,798 4/30/2007 18,111 925
19,037 120,687 5/31/2007 18,232 805 19,037 102,455 6/30/2007 18,354 683 19,037
84,101 54,697 2,413 57,110 84,101 7/31/2007 18,476 561 19,037 65,625 8/31/2007
18,599 438 19,037 47,026 9/30/2007 18,723 314 19,037 28,303 55,798 1,312 57,110
28,303 10/31/2007 18,848 189 19,037 9,455 11/15/2007 9,455 63 9,518 0 28,303 252
28,555 0 Totals 600,000 77,800 677,800

 




- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT B

 Supply Agreement

SUPPLY AGREEMENT

 

     SUPPLY AGREEMENT made this 9th day of November, 2004 is by and between ROCK
OF AGES CORPORATION, a Delaware corporation with a principal place of business
at 772 Graniteville Road, Graniteville, Vermont 05654 ("Rock"); IMEX
INTERNATIONAL, INC., a Georgia corporation with a principal place of business at
1519 Woodyard Road, Elberton, Georgia ("IMEX"); and AR QUARRY ACQUISITION, LLC
("AR") a wholly-owned subsidiary of IMEX and a Georgia limited liability company
with a principal place of business at 1519 Woodyard Road, Elberton, Georgia.

     WHEREAS, Rock and IMEX and AR have entered into a Purchase and Sale
Agreement dated November 9, 2004 ("Purchase and Sale Agreement") pursuant to
which Rock has agreed to sell, and AR has agreed to purchase, certain real
property and equipment owned by Rock's wholly-owned subsidiary, Autumn Rose
Quarry, Inc.;

     WHEREAS, in payment of the purchase price under the Purchase and Sale
Agreement, AR and IMEX have executed a Promissory Note dated November 9, 2004
("Note") in the principal amount of $600,000, together with interest thereon at
8% per annum, payable in 12 quarterly installments of principal and interest in
accordance with the terms of a certain amortization schedule attached to the
Note as Exhibit A.

     WHEREAS, Rock, IMEX and AR have agreed that the Note may be paid in kind
rather than in United States currency, provided that AR and IMEX are not in
default of their obligations under the Purchase and Sale Agreement, the Note and
this Agreement;

     WHEREAS, IMEX supplies diamond tools and supplies used in the granite
quarrying and manufacturing industry and also distributes certain granite
products, including curbing and slabs;

     WHEREAS, IMEX is willing to supply Rock with diamond tools and supplies,
and Rock is willing to accept such supplies in exchange for the payment of AR's
and IMEX's obligations under the Purchase and Sale Agreement and the Note.

     NOW THEREFORE, in consideration of the mutual promises and undertakings set
forth in this Agreement and in the Purchase and Sale Agreement, the parties,
intending to be legally bound, agree as follows:

--------------------------------------------------------------------------------


1.     DEFINITIONS

       Unless defined below or elsewhere in this Agreement, all capitalized
terms shall have the meanings set forth in the Purchase and Sale Agreement or
the Note.

        a.     "IMEX Product" shall mean diamond tools used in granite
quarrying, cutting, polishing and manufacturing applications, including, but not
limited to diamond segments and diamond wire used in sawing applications.

        c.     "Total Quarterly Invoice Amount" shall mean the total dollar
amount of invoices for product shipped during a quarter, including any taxes and
shipping charges, less any credits given for defective products.

2.     IMEX's SUPPLY OBLIGATION

        a.      Products

        IMEX shall supply Rock with IMEX Product, subject to the terms and
conditions set forth below:

        b.      Price

        (i)      Prices shall be those set forth on Exhibit A attached hereto.
IMEX shall ensure that the prices charged to Rock for IMEX Product shall be no
higher than the lowest prices charged to customers purchasing like quantities of
products and shall be competitive with the prices being charged by other
suppliers of such products.

        (ii)     Any applicable duties and sales, use, excise, value-added,
and/or similar taxes will be for the account of Rock and will be added to the
invoice as a separate charge

        (iii)     Delivery shall be made FOB buyer's factory/quarry.

        (iv)     Payment by Rock for product shipped shall be made in kind in
accordance with section 2.e below.

        c.       Minimum Supply

        In each quarter from the date hereof, IMEX shall supply Rock at least
that quantity of IMEX Products that is equal in value to the quarterly amount
due under the Note. For the purposes of this section, the value of IMEX Product
supplied shall be the Total Quarterly Invoice Amount for IMEX Product during the
quarter. To facilitate verification of IMEX's supply obligation, no later than
15 days from the end of each quarter during the term of this Agreement, IMEX
shall provide Rock copies of all invoices for product shipped during that
quarter, together with a statement of credits for defective IMEX Product.

2

--------------------------------------------------------------------------------

          d.      Order Placement

          Rock shall place orders on IMEX for the IMEX Product from time to time
during each quarter. Rock shall place, and IMEX shall ship, such orders so that
the Total Quarterly Invoice Amount for the IMEX Product will equal, as nearly as
possible, the total quarterly payment due under the Note.

          d.       Warranty

          IMEX warrants that the products conform to Rock's specifications and
will be of IMEX's highest quality and will be merchantable and fit for the
applications in which such products are used. In the event that a product
supplied by IMEX proves defective or otherwise does not conform to warranty,
IMEX shall replace the product or, if such IMEX product proves unsuitable for
the application in which it is used, IMEX shall supply Rock with suitable
product from a different manufacturer.

           e.      Note Payments

           In exchange for the supply of diamond tool products by IMEX, Rock
shall apply the Total Quarterly Invoice Amount for the IMEX Product shipped
during a quarter to the quarterly amount due on the Note.

     3.   PROCEDURE FOR APPLYING NOTE PAYMENTS

     It is the general intent of the parties that the Total Quarterly Invoice
Amount of the products supplied under this Agreement in each quarter equal as
nearly as possible the amount of principal and interest due under the Note each
quarter. Each party recognizes that it will be impossible for the quarterly
payments in kind to exactly equal the amount due in a particular quarter under
the Note. Accordingly, the parties agree that the following procedures apply:

           a.     Quarterly Reporting and Revised Amoritzation Schedule

           Within 30 days of the end of each quarter, Rock shall prepare a
report showing:

           (i)     The Total Quarterly Invoice Amount of IMEX Product shipped to
Rock during the quarter;

3

--------------------------------------------------------------------------------

           (ii)    the total amount applied against the outstanding principal
and interest due on the Note (which amount shall be equal to the Total Quarterly
Invoice Amount of IMEX Product shipped to Rock during that quarter); and

           (iv)   a calculation of the remaining principal balance of the Note
and a revised amortization schedule, with a demand for payment of any
deficiency, if applicable.

            b.      Overpayment/Deficiency

            In the event that the Total Quarterly Invoice Amount for IMEX
Product supplied during a quarter is greater than the quarterly amount due under
the Note, the excess over the amount due shall be treated as a prepayment under
the Note. Subject to the limitations below, any such prepayment shall be applied
first to interest due on the outstanding principal balance and then to reduction
of principal. In the event that the Total Quarterly Invoice Amount of the IMEX
Product supplied during a quarter is less than the amount due under the Note,
the payment shall be applied first to the interest due on the outstanding
principal balance and then to reduction of principal, and any unpaid principal
shall continue to bear interest until it is paid. AR and IMEX shall have 15 days
from the date that it receives Rock's quarterly report to cure any deficiency,
unless Rock waives such deficiency in writing and allows it to be carried over
to the next quarterly payment, in which case Rock shall issue a revised
amortization schedule.

        4.    DEFAULT; REMEDIES

              a.    AR and IMEX

              The occurrence of any one or more of the events with respect to
each of AR or IMEX shall constitute and event of default hereunder ("Event of
Default"):

              (i)    If AR or IMEX defaults in its performance of its
obligations under this Supply Agreement.

              (ii)   If AR or IMEX defaults in its performance of its
obligations to Rock under the Purchase and Sale Agreement or the Note.

              (iii)    If, pursuant to or within the meaning of the United
States Bankruptcy Code or any other federal or state law relating to insolvency
or relief of debtors (a "Bankruptcy Law") AR or IMEX shall: (a) commence a
voluntary case or proceeding; (b) consent to the entry of an order for relief
against it in an involuntary case; (c) consent to the appointment of a trustee,
receiver, assignee, liquidator or similar official; (d) make an assignment for
the benefit of creditors; or (e) admit in writing its inability to pay its debts
as they become due.

4

--------------------------------------------------------------------------------

                (iv)   If a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (a) is for relief against AR or IMEX in an
involuntary case; (b) appoints a trustee, receiver, assignee, liquidator or
similar official for either Ar or IMEX, or substantially all of their respective
properties; or (c) orders the liquidation of either AR or IMEX, and in each case
the order or decree is not dismissed within 90 days.

               b.     Remedies

               Upon the occurrence of an Event of Default under this Supply
Agreement, Rock shall have such remedies as are provided for in this Supply
Agreement, the Note and the Mortgage, including, but not limited to, the right
to declare the entire unpaid principal balance of the Note, together with
interest thereon, due and payable in lawful currency of the United States. Rock
shall also have any and all rights to foreclose on any security and collateral
taken in connection with the execution and delivery of the Note.

    5.    AUDIT RIGHTS

     Rock, AR and IMEX shall each have the right, upon reasonable notice to the
other, to review the books and records of each party to ensure their compliance
with the terms of this Supply Agreement, the Purchase and Sale Agreement, and
the Note.

     6.   MISCELLANEOUS

           a.     This Supply Agreement, together with the Purchase and Sale
Agreement, the Note and the Mortgage, including all exhibits thereto, contains
the entire agreement among the parties with respect to the subject matter hereof
and thereof. This Supply Agreement may only be amended in writing, signed by all
of the parties hereto.

           b.     Any notice required or permitted to be given hereunder shall
be given in accordance with Section 14.i of the Purchase and Sale Agreement.

           c.    This Supply Agreement will be governed by the laws of the State
of Vermont without regard to conflicts of laws principles.

           e.    This Supply Agreement shall be binding on each party's
successors and assigns. This Supply Agreement shall not be assigned by any party
hereto without the express prior written consent of each of the other parties.

5

--------------------------------------------------------------------------------

            f.     The headings of Sections in this Supply Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Supply Agreement unless otherwise
specified.

            IN WITNESS WHEREOF, the parties have executed this Supply Agreement
as of the date first above written.

WITNESSES AR QUARRY ACQUISITION, INC.       By: /s/ Massoud Besharat, President
      Massoud Besharat       IMEX INTERNATIONAL, INC.       By: /s/ Massoud
Besharat, President
      Massoud Besharat       ROCK OF AGES CORPORATION       By: /s/ Kurt M.
Swenson
     Kurt M. Swenson, Chairman/Chief Executive Officer

 

6

 

 


-14 -

--------------------------------------------------------------------------------

EXHIBIT C

 

Mortgage

MORTGAGE AND SECURITY AGREEMENT



A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

      THIS MORTGAGE AND SECURITY AGREEMENT (the "Mortgage") is made, executed
and delivered as of the 9th day of November, 2004 by AR QUARRY ACQUISITION, LLC,
a Georgia limited liability company c/o IMEX International, Inc. 1519 Woodyard
Road, Elberton, Georgia 30365 ("Borrower"), to ROCK OF AGES CORPORATION, a
Delaware corporation, 772 Graniteville Road, Graniteville, Vermont 05654,
("Lender").

W I T N E S S E T H:

       WHEREAS, Borrower is justly indebted to Lender in the principal sum of
Six Hundred Thousand and no/100 ($600,000.00) with interest thereon, which
indebtedness is evidenced by Borrower's promissory note of even date herewith
payable to the order of Lender, which promissory note is due and payable in full
on or prior to November 15, 2007 (such promissory note and all notes given in
substitution, modification, increase, renewal or extension thereof shall be
referred to as the "Note"); and

       WHEREAS, Lender, as a condition precedent to the extension of credit
(hereinafter referred to as the "Loan") evidenced by the Note, has required that
Borrower provide Lender with security for the repayment of the indebtedness
evidenced by the Note as well as for the performance, observance and discharge
by Borrower of certain other agreements made by Borrower in favor of and for the
benefit of Lender.

         NOW, THEREFORE, in order to secure the repayment of the indebtedness
evidenced by the Note, together with interest on such indebtedness, as well as
the payment of all other sums of money and the performance of all obligations of
either Borrower and/or its parent, IMEX International, Inc., a Georgia
corporation (the "Guarantor") under the Purchase and Sale Agreement dated
November 9, 2004 between Lender and Autumn Rose Quarry, Inc., as seller, and
Borrower and Guarantor, as buyer, and all documents executed by Borrower and/or
Guarantor thereunder including, without limitation, the Supply Agreement dated
this date between Lender, Borrower and Guarantor (the Note and such other
agreements shall be referred to collectively as the "Sale Documents"), Borrower
does hereby grant, bargain, sell, convey and mortgage unto Lender the following
described properties, rights and interests and all replacements thereof,
substitutions therefor and additions thereto (all of which are hereinafter
together referred to as the "Property"), to wit:

--------------------------------------------------------------------------------

 

          THAT certain tract of land in Johnston County, Oklahoma, more
particularly described on Exhibit A attached hereto (hereinafter referred to as
the "Real Property");

          TOGETHER WITH all buildings, structures and other improvements of any
kind, nature or description now or hereafter erected, constructed, placed or
located upon the Real Property (which buildings, structures and other
improvements are hereinafter sometimes together referred to as the
"Improvements"), including, without limitation, any and all additions to,
substitutions for or replacements of such Improvements;

          TOGETHER WITH all oil, gas and other mineral interests in, under or
that may be produced from the Real Property;

           TOGETHER WITH all and singular, the tenements, hereditaments, strips
and gores, rights-of-way, easements, privileges and other appurtenances now or
hereafter belonging or in any way appertaining to the Real Property (hereinafter
sometimes together referred to as the "Appurtenances");

           TOGETHER WITH any and all leases, contracts, rents, royalties,
issues, revenues, profits, proceeds, deposits, income and other benefits of,
accruing to or derived from the Real Property, Improvements and Appurtenances
(hereinafter sometimes referred to as the "Rents");

           TOGETHER WITH any and all awards, payments or settlements, including
interest thereon, and the right to receive the same, as a result of (a) the
exercise of the right of eminent domain, (b) the alteration of the grade of any
street, (c) any other injury, damage or casualty to, taking of, or decrease in
the value of, the Property or (d) proceeds of insurance awards;

            AS WELL AS all the right, title and interest of Borrower in and to
all fixtures, goods, inventory, chattels, construction supplies and materials,
fittings, furniture, furnishings, equipment, machinery, apparatus, appliances,
and other items of personal property, whether tangible or intangible, of any
kind, nature or description, whether now owned or hereafter acquired by
Borrower, including, without limitation, all signs and displays; all heating,
air conditioning, water, gas, lighting, incinerating, and power equipment; all
engines, compressors, pipes, pumps, tanks, motors, conduits, wiring, and
switchboards; all plumbing, lifting, cleaning, fire prevention, fire
extinguishing, sprinkling, refrigerating, ventilating, waste removal and
communications equipment and apparatus; all boilers, furnaces, oil burners,
vacuum cleaning systems, elevators, and escalators; all stoves, ovens, ranges,
disposal units, dishwashers, water heaters, exhaust systems, refrigerators,
cabinets and partitions; all rugs, attached floor coverings, curtains, rods,
draperies, and carpets; all building materials, tools, shades, awnings, blinds,
screens, storm doors and windows; and all other general intangibles, inventory,
contract rights, accounts receivable, chattel paper, documents and business
records, of every kind, including, without limitation, any and all licenses,
permits, franchises, trademarks, tradenames, service marks, or logos; any of
which is, are or shall hereafter be located upon, attached, affixed to or used
or useful, either directly or indirectly, in connection with the use, occupancy
and operation of the Real Property, Improvements and Appurtenances, as well as
the proceeds thereof or therefrom regardless of form (hereinafter sometimes
referred to as the "Fixtures and Personal Property," which term expressly
excludes any toxic wastes or substances deemed hazardous under federal,
regional, state or local laws). Borrower hereby expressly grants to Lender a
present security interest in and lien and encumbrance upon said Fixtures and
Personal Property.

2

--------------------------------------------------------------------------------

 

          TO HAVE AND TO HOLD the foregoing Property and the rights hereby
granted for the use and benefit of Lender, its successors and assigns forever;

          AND Borrower covenants and warrants with Lender that Borrower is
indefeasibly seized of the Property and has good right, full power, and lawful
authority to convey and encumber all of the same; that Borrower hereby fully
warrants the title to the Property and will defend the same and the validity and
priority of the lien and encumbrance of this Mortgage against the lawful claims
of all persons whomsoever; and Borrower further warrants that the Property is
free and clear of all liens and encumbrances of any kind, nature or description,
except (with respect to said Real Property, Improvements and Appurtenances) for
real property taxes for years subsequent to 2004 (which are not yet due and
payable) and those matters set forth in the policy of title insurance insuring
the first lien priority of this Mortgage;

         PROVIDED, however, that if Borrower shall pay unto Lender the
indebtedness evidenced by the Note, and if Borrower shall duly, promptly and
fully perform each and every one of the agreements, conditions and covenants of
the Note, this Mortgage and all other Sale Documents, then this Mortgage and the
estates and interests hereby granted and created shall cease, terminate and be
null and void, and shall be discharged of record at the expense of Borrower,
which expense Borrower agrees to pay;

         AND Borrower, for the benefit of Lender, and its successors and
assigns, does hereby expressly covenant and agree:

         1.     Payment of Principal and Interest.  To pay the principal of the
indebtedness evidenced by the Note, together with all interest thereon, in
accordance with the terms of the Note, and to promptly and punctually pay all
other sums required to be paid by Borrower pursuant to the Sale Documents.

        2.    Performance of Other Obligations. To perform, comply with and
abide by each and every one of the covenants, agreements and conditions
contained and set forth in the Sale Documents, to perform all of its obligations
under any covenant, condition, restriction or agreement affecting the Property.

         3.     Preservation and Maintenance of Property; Accessibility;
Hazardous Waste.

                 (A)  To keep all Improvements now existing or hereafter erected
on the Real Property in good order and repair and not to do or permit waste,
impairment or deterioration thereof, nor to alter, remove or demolish any of
said Improvements or any Fixtures or Personal Property attached or appertaining
thereto, without the prior written consent of Lender, nor to initiate, join in
or consent to any change in any private restrictive covenant, zoning ordinance
or other public or private restrictions limiting or defining the uses which may
be made of the Property or any part thereof, nor to do or permit any other act
whereby the Property shall become less valuable, be used for purposes contrary
to applicable law or used in any manner which will increase the premium for or
result in a termination or cancellation of the insurance policies required to be
kept and maintained on the Property. In furtherance of, and not by way of
limitation upon, the foregoing covenant, Borrower shall effect such repairs as
Lender may reasonably require, and from time to time make all replacements so
that the Improvements, Appurtenances, Fixtures and Personal Property will, at
all times, be in good condition, fit and proper for the respective purposes for
which they were originally erected or installed.

3

--------------------------------------------------------------------------------

 

                 (B) To maintain the Property in full compliance with all
applicable federal, state or municipal laws, ordinances, rules and regulations
currently in existence or hereinafter enacted or rendered governing
accessibility for the disabled or handicapped, including, but not limited to,
The Architectural Barriers Act of 1968, The Rehabilitation Act of 1973, The Fair
Housing Act of 1988, The Americans with Disabilities Act, and all regulations
and guidelines promulgated under any of the foregoing, as the same may be
amended from time to time (collectively the "Accessibility Laws"). Borrower
agrees to indemnify Lender and hold Lender harmless from and against any and all
losses, liabilities, damages, injuries, costs, expenses and claims of any and
every kind whatsoever paid, incurred or suffered by or asserted against Lender
arising, either directly or indirectly, out of any noncompliance of the Property
with any Accessibility Laws or any claimed breach or violation thereof by
Borrower or the Property, regardless of whether or not caused by, or within the
control of, Borrower.

                 (C)  To keep the Property and ground water of the Property free
of Hazardous Materials (as defined below). Borrower shall not and shall not
knowingly permit any person to use, generate, manufacture, treat, recycle,
store, release, threaten release, or dispose of Hazardous Materials in, on or
about the Property or the ground water of the Property in violation of any
federal, regional, state or local law, decision, statute, rule, ordinance or
regulation currently in existence or hereinafter enacted or rendered. Borrower
shall give Lender prompt written notice of any claim by any person, entity, or
governmental agency that a significant release or disposal of Hazardous
Materials has occurred in, on or under the Property in excess of legal or
actionable limits. Borrower, through its professional engineers and at its cost,
shall promptly and thoroughly investigate suspected Hazardous Materials
contamination of the Property. Borrower shall forthwith remove, repair, clean
up, and/or detoxify any Hazardous Materials found on the Property or in the
ground water of the Property if such actions are required by Hazardous Materials
Laws, and whether or not Borrower was responsible for the existence of the
Hazardous Materials in, on or about the Property or the ground water of the
Property. In addition, Borrower shall not incorporate any underground storage
tanks into the Real Property.

4

--------------------------------------------------------------------------------

 

                   "Hazardous Material(s)" for purposes of this Mortgage shall
include but not be limited to all toxic or hazardous materials, chemicals,
wastes, pollutants or similar substances, including, without limitation,
Petroleum (as hereinafter defined), asbestos insulation and/or urea formaldehyde
insulation, lead based paint, and polychlorinated biphenyls ("PCBS") which are
regulated, governed, restricted or prohibited by any federal, state or local
law, decision, statute, rule, regulation, guidance or ordinance currently in
existence or hereafter enacted or rendered or issued (hereinafter collectively
referred to as  the "Hazardous Materials Laws") including, but not limited to,
those materials or substances defined as "hazardous substances," "hazardous
materials", "hazardous constituents", "toxic constituents", "hazardous air
pollutants", "toxic substances" or "pollutants" in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601
et seq., the Clean Air Act, 42 U.S.C. Section 7401 et seq., the Clean Water Act,
33 U.S.C. Section 1251 et seq., and applicable Oklahoma environmental statutes,
including the Oklahoma Environmental Quality Act, 27A Ok. Stat. Ann. Sec.
1-1-101, et seq., Chapter 2 of Volume 27A, known as the Oklahoma Environmental
Quality Code, 27A Ok. Stat. Ann. Sec. 2-1-101, et seq., including but not
limited to the Oklahoma Clean Air Act, 27A Ok. Stat. Ann. Sec. 2-5-101, et seq.,
the Oklahoma Pollutant Discharge and Elimination System Act, 27A Ok. Stat. Ann.
Sec. 2-6-201, the Oklahoma Hazardous Waste Management Act, 27A Ok. Stat. Ann.
Sec. 2-7-101, et seq., and the Oklahoma Solid Waste Management Act, 27A Ok.
Stat. Ann. Sec. 2-10-101, et seq.; the Conservation District Act, 27A Ok. Stat.
Ann. Sec. 3-1-101, et seq., and the Oklahoma Emergency Response Act, 27A Ok.
Stat. Ann. Sec. 2-10-101, et seq., and the federal and Oklahoma common law, and
any and all administrative and judicial orders issued or entered pursuant to any
of the foregoing laws, statutes, regulations, and/or ordinances insofar as
pertaining to the environment. "Petroleum" for purposes of this Mortgage shall
include, without limitation, oil or petroleum of any kind and in any form
including but not limited to oil, petroleum, fuel oil, oil sludge, oil refuse,
oil mixed with other waste, crude oil, gasoline, diesel fuel and kerosene, as
well as the petroleum constituents known as "diesel range organics" ("DRO"), or
"gasoline range organics" ("GRO" or benzene, toluene, ethyl benzene, or xylene,
or "BTEX").

        Borrower hereby agrees to indemnify Lender and hold Lender harmless from
and against any and all losses, liabilities, damages, injuries, costs, expenses
and claims of any and every kind whatsoever paid, incurred or suffered by, or
asserted against Lender for, with respect to, or as a direct or indirect result
of, the presence in, on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release from, the Property of any Hazardous
Materials (including, without limitation, any losses, liabilities, damages,
injuries, costs, expenses or claims asserted or arising under any Hazardous
Waste Laws), regardless of the source of origination and whether or not caused
by, or within the control of, Borrower.

        (D)  Lender shall have the right and shall be permitted, but shall not
be required, at all reasonable times, to enter upon and inspect the Property to
insure compliance with the foregoing covenants and any and all other covenants,
agreements and conditions set forth in this Mortgage.

5

--------------------------------------------------------------------------------

     4.    Payment of Taxes, Assessments and Other Charges. To pay all taxes,
assessments and other charges levied or assessed upon or against the Property,
when the same shall become due and payable according to law, before the same
become delinquent, and before any interest or penalty shall attach thereto, and
to deliver receipts evidencing the payment of the same to Lender not later than
thirty (30) days prior to the delinquency. Borrower shall have the right to
contest, in good faith, the proposed assessment of ad valorem taxes or special
assessments by governmental authorities having jurisdiction over the Property;
provided, however, Borrower shall give written notice thereof to Lender and
Lender may, in its sole discretion, require Borrower to post a bond or other
collateral satisfactory to Lender in connection with any such action by
Borrower.

     5.   Payment of Liens, Charges and Encumbrances. To immediately pay and
discharge from time to time when the same shall become due all lawful claims and
demands of mechanics, materialmen, laborers and others which, if unpaid, might
result in, or permit the creation of, a lien, charge or encumbrance upon the
Property or any part thereof. Borrower shall have the right to contest, in good
faith, and in accordance with applicable laws and procedures, mechanics' and
materialmen's liens filed against the Property; provided however, that Borrower
shall give written notice thereof to Lender, and Lender may, in its sole
discretion, require Borrower to post a bond or other collateral satisfactory to
Lender in connection with any such action by Borrower.

     6.   Payment of Junior Encumbrances.  To permit no default or delinquency
under any other lien, imposition, charge or encumbrance against the Property,
even though junior and inferior to the lien of this Mortgage; provided however,
the foregoing shall not be construed to permit any other lien or encumbrance
against the Property.

     7.   Payment of Mortgage Taxes.  To pay any and all taxes which may be
levied or assessed directly or indirectly upon the Note and/or this Mortgage
(except for income taxes payable by Lender) or the debt secured hereby,
including the Oklahoma Mortgage Registration Tax, without regard to any law
which may be hereafter enacted imposing payment of the whole or any part thereof
upon Lender. Upon violation of this agreement to pay such taxes levied or
assessed upon the Note and/or this Mortgage, or upon the rendering by any court
of competent jurisdiction of a decision that such an agreement by Borrower is
legally inoperative, or if any court of competent jurisdiction shall render a
decision that the rate of said tax when added to the rate of interest provided
for in the Note exceeds the then maximum rate of interest allowed by law, then,
and in any such event, the debt hereby secured shall, at the option of Lender,
become immediately due and payable, anything contained in this Mortgage or in
the Note secured hereby notwithstanding. The additional amounts which may become
due and payable hereunder shall become part of the debt secured by this
Mortgage.

      8.   Required Insurance.  To continuously, during the term of this
Mortgage, deposit and maintain with the Lender original policies of insurance,
premiums prepaid, with Mortgagee clause in favor of the Lender (a copy of such
policies or alternative evidence of insurance wholly acceptable to Lender to be
provided to Lender not later than thirty (30) days prior to the expiration of
any existing insurance policies) and issued by companies authorized to do
business in Oklahoma and with a "Best's (Insurance) Key Rating Guide" rating of
no lower than "A VII" and otherwise satisfactory to the Lender insuring against
such risks as shall be required by the Lender, including but not limited to the
following:

6

--------------------------------------------------------------------------------

 

            (A) All risks/full replacement coverage for loss or damage by fire,
lightning, windstorm, hail, explosion, riot attending a strike, civil
commotions, aircraft, vehicles, smoke, hazards, casualties and other
contingencies customarily covered by "all risks" insurance including vandalism
and malicious mischief, broad form boiler and machinery insurance on all
equipment and objects customarily covered by such insurance, coverage for debris
removal and sprinkler insurance; in an amount equal to one hundred percent
(100%) of the full replacement value of all Improvements on the Property,
together with an ordinance-and-law endorsement, and a waiver of subrogation
endorsement and, with co-insurance clause, if any, only as acceptable to the
Lender (and, if required by Lender, an agreed amount endorsement). Such
insurance policies shall contain acceptable standard mortgagee and loss payee
clauses in favor of Lender and any other party designated by Lender as their
interests may appear and provide a thirty (30) day notice of cancellation to
Lender; and

            (B)  Commercial general public liability and property damage
insurance applicable to the Property covering the legal liability of the
Borrower against claims for bodily injury or death or property damage occurring
on, in or about the Property in an aggregate amount of not less than TWO MILLION
AND NO/100 DOLLARS ($2,000,000.00) and ONE MILLION AND NO/100 DOLLARS
($1,000,000.00) per occurrence and approved from time-to-time by the Lender,
which insurance shall provide coverage to the Lender as an additional insured;
and

            (C)  Flood and mudslide insurance in an amount equal to the lesser
of (i) the amount required for one hundred percent (100%) of the full
replacement value of all Improvements, with co-insurance clause, if any, only as
acceptable to the Lender, or (ii) the maximum limit of coverage available with
respect to the Property under the National Flood Insurance Act of 1968, The
Flood Disaster Protection Act of 1978 or the National Flood Insurance Reform Act
of 1994, as each may be amended, with standard mortgagee and loss payee clauses
acceptable to Lender; provided that such Flood and Mudslide Insurance shall not
be required so long as the Borrower provides the Lender with evidence
satisfactory to the Lender in its sole discretion that the Property remains
situated outside of an area identified by the Secretary of Housing and Urban
Development or any other governmental department, agency, bureau, board, or
instrumentality as an area having special flood or mudslide hazard; and

             (D)  Business income or business interruption insurance coverage
insuring against any loss of income resulting from damage or destruction from
insurable perils in an amount equal to twelve (12) months principal and interest
payments under the Note, which insurance shall name Lender as loss payee, with
provisions for co-insurance only as approved by Lender, and if approved, with an
agreed amount endorsement; and

             (E)  During the making of any alterations or improvements to the
Property, Borrower will maintain and provide proof of coverage to Lender (which
shall name Lender as loss payee): (i) owner's contingent liability insurance
covering claims not covered by the general comprehensive insurance referred to
above, and (ii) worker's compensation insurance covering all persons engaged in
making such alterations or improvements; and

7

--------------------------------------------------------------------------------

             (F)  Such other insurance or endorsements, and in such amounts, as
may from time to time be reasonably required by Lender and standard for
properties of similar type and location.

In the case of Borrower's failure to keep the Property so insured, Lender its
successors or assigns may, at its option (but shall not be required to) obtain
such insurance at Borrower's expense. All such coverage shall name Lender as
Mortgagee, loss payee and/or additional insured as appropriate.

      9.  Proceeds of Insurance. In the event of loss by reason of hazards,
casualties, contingencies and perils for which insurance has been required by
Lender hereunder, Borrower shall give immediate notice thereof to Lender, and
Lender is hereby irrevocably appointed as attorney-in-fact coupled with an
interest, for Lender to, at its option, make proof of loss if not made promptly
by Borrower, and each insurance company concerned is hereby notified, authorized
and directed to make payment for such loss directly to Lender, instead of to
Borrower and Lender jointly, and Borrower hereby authorizes Lender to adjust and
compromise any losses for which insurance proceeds are payable under any of the
aforesaid insurance policies and, after deducting the costs of collection, to
apply the proceeds of such insurance, at its option, as follows: (a) to the
restoration or repair of the insured Improvements, Fixtures and Personal
Property, provided that the conditions set forth below are satisfied and, in the
opinion and sole discretion of Lender, such restoration or repair is reasonably
practical and, provided further, that, in the opinion and sole discretion of
Lender, either: (i) the insurance proceeds so collected are sufficient to cover
the cost of such restoration of the damage or destruction, or (ii) the insurance
proceeds so collected are not sufficient alone to cover the cost of such
restoration, but are sufficient therefor when taken together with funds provided
and made available by Borrower from other sources; in which event Lender shall
make such insurance proceeds available to Borrower for the purpose of effecting
such restoration or repair; but Lender shall not be obligated to see to the
proper application of such insurance proceeds, nor shall the amount of funds so
released or used be deemed to be payment of or on account of the indebtedness
secured hereby, or (b) if the conditions set forth in (a) are not satisfied, to
the reduction of the indebtedness secured hereby, notwithstanding the fact that
the amount owing thereon may not then be due and payable or that said
indebtedness is otherwise adequately secured, in which event such proceeds shall
be applied against the indebtedness secured hereby and the payments due on
account of such indebtedness shall be reduced accordingly. None of such actions
taken by Lender shall be deemed to be or result in a waiver or impairment of any
lien or right of Lender under this Mortgage, nor will the application of such
insurance proceeds to the reduction of the indebtedness serve to cure any
default in the payment thereof. In the event of foreclosure of this Mortgage or
other transfer of title to the Property in extinguishment of the indebtedness
secured hereby, all right, title and interest of Borrower in and to any
insurance policies then in force including any rights to unearned premiums and
in and to insurance proceeds then payable shall pass to the purchaser or
grantee.

8

--------------------------------------------------------------------------------

      Lender's agreement to make insurance proceeds available under (a) above is
subject to satisfaction of the following terms and conditions at the time of
each disbursement contemplated hereby:

        (A) Borrower shall not be in default under any of the terms, covenants
and conditions of any of the Sale Documents;

        (B) To the extent required by Lender, the plans and specifications for
the restoration of the Property shall be approved in writing by Lender;

        (C) If required by Lender, Borrower shall provide suitable completion,
payment and performance bonds and builders' all risk insurance for such
restoration in form and amount acceptable to Lender;

        (D)  The insurers under applicable policies of fire or other casualty
insurance do not assert any defense to payment under such policies against
Lender or Borrower;

         (E)  The funds held by Lender shall be disbursed no more often than
once per month. Lender's obligation to make any disbursement shall be
conditioned upon Lender's receipt of written certification from Lender's
inspecting architect/engineer (whose fees shall be paid by Borrower) that all
construction and work for which such disbursement is requested has been
completed in accordance with the approved plans and specifications and all
applicable building codes, zoning ordinances and all other applicable federal,
state or local laws, ordinances or regulations;

         (F)  Lender shall be entitled to require and to impose such other
conditions to the release of such funds as would be customarily or reasonably
required and imposed by local construction lenders for a project of similar
nature and cost.

Lender shall have the option, upon the completion of such restoration of the
Property, to apply any surplus insurance proceeds remaining after the completion
of such restoration to the reduction of the outstanding principal balance of the
Note; notwithstanding the fact that the amount owing thereon may not then be due
and payable or that said indebtedness may otherwise be adequately secured;

    10. Compliance With Laws. To observe all statutes, ordinances, laws, orders,
requirements or decrees relating to the Property enacted, promulgated or issued
by any federal, state, county or local governmental authority or any agency or
subdivision thereof having jurisdiction over Borrower or the Property, and to
observe all conditions and requirements necessary to preserve and extend any and
all rights, licenses, permits (including, but not limited to, zoning, variances,
special exceptions and nonconforming uses), privileges, franchises and
concessions which are applicable to the Property or which have been granted to
or contracted for by Borrower in connection with any existing, presently
contemplated or future use of the Property.

9

--------------------------------------------------------------------------------

    11.  Maintenance of Permits. To obtain, keep and constantly maintain in full
force and effect during the entire term of this Mortgage, all certificates,
licenses and permits necessary to keep the Property operating as a quarry and,
except as specifically provided for in this Mortgage, not to assign, transfer or
in any manner change such certificates, licenses or permits without first
receiving the written consent of Lender. Borrower shall do all things necessary
to preserve and keep in full force and effect its existence, franchises, rights
and privileges as a limited liability company under the laws of the state of its
formation and its right to own property and transact business in the State of
Oklahoma.

    12.  Execution of Additional Documents. To do, execute, acknowledge and
deliver all and every such further conveyances, mortgages, assignments, notices
of assignments, transfers, assurances and other instruments, including security
agreements and financing statements, as Lender shall from time to time
reasonably require for the purpose of carrying out the intention or facilitating
the performance of the terms of this Mortgage, or for filing, registering or
recording this Mortgage, and to pay all filing, registration or recording fees
and all taxes, costs and other expenses, including Reasonable Attorneys' Fees
incident to the preparation, execution, acknowledgment, delivery and recordation
of any of the same.

     13.  After-Acquired Property Secured. All assets hereafter acquired by
Borrower and falling within the description of the Property shall become subject
to the lien of this Mortgage as fully and completely and with the same effect as
though now owned by Borrower and specifically described herein.

    14.  Payments by Lender on Behalf of Borrower. Should Borrower fail to make
payment of any obligation required to be paid by Borrower, Lender, at its sole
option, but without any obligation to do so, may make payment or payments of the
same and also may redeem the Property from tax sale without any obligation to
inquire into the validity of such taxes, assessments and tax sales. In the case
of any such payment by Lender, Borrower agrees to reimburse Lender, upon demand
therefor, the amount of such payment and of any fees and expenses attendant in
making the same, and such amounts shall be added to and become part of the debt
secured hereby. Neither the right nor the exercise of the right herein granted
unto Lender to make any such payments as aforesaid shall preclude Lender from
exercising its option to cause the whole indebtedness secured hereby to become
immediately due and payable by reason of Borrower's default in making such
payments as hereinabove required.

    15.  Condemnation; Eminent Domain. All awards and other compensation made to
Borrower in any taking by eminent domain or recovery for inverse condemnation,
either permanent or temporary, of all or any part of the Property, including
severance and consequential damages, are hereby assigned to Lender, and Borrower
hereby irrevocably appoints Lender as its attorney-in-fact, coupled with an
interest, and authorizes, directs and empowers such attorney, at the option of
said attorney, on behalf of Borrower, to adjust or compromise the claim for any
such award, to collect and receive the proceeds thereof and to give proper
receipts and acquittances therefor and, after deducting any expenses of
collection, at its sole option:

               (i)  To apply the net proceeds as a credit upon the indebtedness
secured hereby notwithstanding the fact that the amount owing thereon may not
then be due and payable or that the indebtedness is otherwise adequately
secured. In the event Lender applies such awards to the reduction of the
outstanding indebtedness evidenced by the Note, the installments due and payable
under the Note shall be reduced accordingly; however no such application shall
serve to cure an existing default in the payment of the Note; or

10

--------------------------------------------------------------------------------

               (ii)  To hold said proceeds without any allowance of interest and
make the same available for restoration or rebuilding of the Improvements. In
the event that Lender elects to make said proceeds available to reimburse
Borrower for the cost of the restoration or rebuilding of Improvements on the
Property, such proceeds shall be made available in the manner and under the
conditions that Lender may require as provided under Paragraph 9 hereof. If the
proceeds are made available by Lender to reimburse Borrower for the cost of said
restoration or rebuilding, any surplus which may remain out of said award after
payment of such costs of restoration or rebuilding shall be applied on account
of the indebtedness secured hereby, notwithstanding the fact that the amount due
and owing thereon may not then be due and payable or that said indebtedness may
otherwise be adequately secured.

   Borrower further covenants and agrees to give Lender immediate notice of the
actual or threatened commencement of any proceedings under eminent domain and to
deliver to Lender copies of any and all papers served in connection with any
proceedings.

    16.  Costs of Collection. In the event that the Note secured hereby is
placed in the hands of an attorney for collection, or in the event that Lender
shall become a party either as plaintiff or as defendant, in any action, suit,
appeal or legal proceeding (including, without limitation, foreclosure,
condemnation, bankruptcy or administrative proceedings or any proceeding wherein
proof of claim is by law required to be filed), hearing, motion or application
before any court or administrative body in relation to the Property, Borrower
shall hold Lender harmless from and against any and all costs and expenses
incurred by Lender on account thereof, including, but not limited to, Reasonable
Attorneys' Fees, title searches and abstract and survey charges, and Borrower
shall repay, on demand, all such costs and expenses, and all of such sums shall
be added to and become a part of the indebtedness secured hereby.

     17.  Default Rate. Any sums not paid when due, whether maturing by lapse of
time or by reason of acceleration under the provisions of the Note or this
Mortgage, and whether principal, interest or money otherwise owing pursuant to
the terms of this Mortgage or any of the other Sale Documents, shall bear
interest until paid at the lesser of either (i) the highest rate of interest
then allowed by the laws of the State of Oklahoma or, if controlling, the laws
of the United States, or (ii) the rate of 18% per annum (the "Default Rate"),
all of which sums shall be added to and become a part of the indebtedness
secured hereby.

     18.  Savings Clause; Severability. Notwithstanding any provisions in the
Note or in this Mortgage to the contrary, the total liability for payments in
the nature of interest shall not exceed the limits imposed by the laws of the
State of Oklahoma or, if controlling, the United States of America relating to
maximum allowable charges of interest. Lender shall not be entitled to receive,
collect or apply, as interest on the indebtedness evidenced by the Note, any
amount in excess of the maximum lawful rate of interest permitted to be charged
by applicable law. In the event Lender ever receives, collects or applies as
interest any such excess, such amount which would be excessive interest shall be
applied to reduce the unpaid principal balance of the indebtedness evidenced by
the Note. If the unpaid principal balance of such indebtedness has been paid in
full, any remaining excess shall be forthwith paid to Borrower. If any clauses
or provisions herein contained shall operate or would prospectively operate to
invalidate this Mortgage, then such clauses or provisions only shall be of no
effect, and the remainder of this Mortgage shall remain operative and in full
force and effect.

11

--------------------------------------------------------------------------------

 

    19. Bankruptcy, Reorganization or Assignment. It shall be a default
hereunder if Borrower or Guarantor shall: (a) elect to dissolve and liquidate
its business organization and windup its business affairs without receiving the
prior written approval of Lender, or (b) consent to the appointment of a
receiver, trustee or liquidator of all or a substantial part of its assets, or
(c) be adjudicated as bankrupt or insolvent, or file a voluntary petition in
bankruptcy, or admit in writing its inability to pay its debts as they become
due, or (d) make a general assignment for the benefit of creditors, or (e) file
a petition under or take advantage of any insolvency law, or (f) file an answer
admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding or fail to cause the
dismissal of such petition within sixty (60) days after the filing of said
petition, or (g) take action for the purpose of effecting any of the foregoing,
or (h) if any order, judgment or decree shall be entered upon an application of
a creditor by a court of competent jurisdiction approving a petition seeking
appointment of a receiver or trustee of all or a substantial part of its assets
and such order, judgment or decree shall continue unstayed and in effect for a
period of sixty (60) days.

     20.  Time is of the Essence; Defaults; Remedies. Time is of the essence in
connection with all obligations of Borrower herein and in all Sale Documents.

     Borrower shall be in default in the event of any Monetary Default,
Non-Monetary Default or Incurable Default, as such items are defined below. As
used herein, the term "Monetary Default" shall mean any default in any of
Borrower's obligations under the Sale Documents which can be cured by the
payment of money such as, but not limited to, the payment of principal and
interest due under the Note and the payment of taxes, assessments and insurance
premiums when due as provided in this Mortgage. As used herein, the term
"Incurable Default" shall mean (i) any voluntary or involuntary sale,
assignment, leasing, mortgaging, encumbering or transfer in violation of the
covenants contained herein; or (ii) if Borrower or Guarantor should make an
assignment for the benefit of creditors, or be the subject of any of the events
specified in section 19 above. As used herein, the term "Non-Monetary Default"
shall mean any default in any of Borrower's obligations under the Sale Documents
which is not a Monetary Default or an Incurable Default.

     Upon the occurrence of any of the foregoing defaults the Lender shall have
the following rights and remedies:

                (i)   The whole of the indebtedness hereby secured shall, at the
election of the Lender, become immediately due and payable without further
notice or demand which is hereby expressly waived, and the Lender, at its
option, will be entitled to foreclose this Mortgage by judicial foreclosure
proceedings as provided under Oklahoma law. In the event the Lender elects to
have the Property sold by judicial foreclosure proceedings.

12

--------------------------------------------------------------------------------

                 (ii)  The Lender shall have the immediate and continuing right
to appointment of a receiver for the Property as provided by law (currently
Title 12, Okla. Stat. (2001), Section 1551, et seq., as amended), and Borrower
specifically consents and agrees to appointment of a receiver for the Property
after any default hereunder.

                 (iii)  The Lender may sell the Property without judicial
foreclosure, pursuant to the Oklahoma Power of Sale Mortgage Foreclosure Act, 46
O.S. Section 40 et seq., and any acts amendatory thereto, which power of sale is
hereby conferred upon Lender to sell the Property at public sale after giving
the Borrower notice at the last known address of the Borrower as required by
such Act. If the breach is not cured on or before the date specified in the
notice (which date shall be as required by the Act), Lender at Lender's option
may declare all of the sums secured by this Mortgage to be immediately due and
payable without further demand and may invoke the POWER OF SALE hereby granted
and any other remedies permitted by applicable law.

                 (iv)  In addition thereto, the Lender, at its sole discretion,
may have all or any part of the personal property covered hereby and sold
together with such Real Property as an entirety at any foreclosure sale, or the
Lender, at its option, may proceed solely or separately against the personal
property or any part thereof and have the same sold separately as provided by
the Uniform Commercial Code of the State of Oklahoma, either in one parcel or in
such parcels, manner or order as the Lender, in its sole discretion, may elect;
the Lender shall have the right to take immediate and exclusive possession of
the personal property or any part thereof and for that purpose may, with or
without judicial process, enter upon any premises on which the Personal property
or any part thereof may be situated and remove the same therefrom; the Lender
shall be entitled to hold, maintain, preserve and prepare the personal property
for sale until disposed of, or may propose to retain the personal property
subject to Borrower's right of redemption in partial or total satisfaction of
the Borrower's obligations as provided in the Uniform Commercial Code of the
State of Oklahoma; Lender without removal may render the personal property
unusable and dispose of the personal property on the Real Property; Lender may
require the Borrower to assemble the personal property and make it available to
Lender for its possession at a place to be designated by Lender which is
reasonably convenient to both parties; unless the personal property is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Lender shall give the Borrower at least ten
(10) days notice of the time and place of any public sale of any Personal
property or of the time after which any private sale or other intended
dispositions thereof is to be made, by United States certified mail, postage
prepaid, addressed to the Borrower at the address provided in this Mortgage,
which provisions for notice the Borrower and Lender agree are reasonable; Lender
may buy at any public sale and if the personal property is of a type which is
subject to widely distributed standard price quotations, Lender may buy at
private sale; and further, the Lender shall have all of the rights and remedies
of a Secured Party under the Uniform Commercial Code of the State of Oklahoma. 
The Lender shall be entitled to exercise any and all other rights and remedies
available by applicable laws and judicial decisions.

13

--------------------------------------------------------------------------------

        (v) In the event the Lender shall elect to selectively and successfully
enforce its rights under this Mortgage or any other documents or instruments
securing payment of the indebtedness, such action shall not be deemed a waiver
or discharge of any other lien, encumbrance or security interest securing the
obligations described herein until such time as all such obligations shall have
been fully performed. The foreclosure of any lien provided pursuant to this
Mortgage without the simultaneous foreclosure of all such liens shall not merge
the liens granted which are not foreclosed with any interest which the Lender
might obtain as a result of such selective and successive foreclosure.

       (vi)  In any proceeding following default Lender shall be entitled to
collect the indebtedness secured hereby, all sums advanced by Lender with
respect to the Property and all reasonable costs and expenses incurred in
enforcing this Mortgage, with interest on all such amounts at the Default Rate
from the time such amounts are due to Lender until paid in full. Lender's costs
and expenses shall include, but shall not be limited to, Reasonable Attorneys
Fees, expenses for title examination, title insurance or other disbursements
relating to the Property, including, but not limited to all expenses of
retaking, holding, storage, mailing expenses, preparation for sale, selling and
the like, which sums shall be secured hereby and be deemed a part of the
indebtedness.

In case of any sale under this Mortgage, by virtue of judicial proceedings or
otherwise, the Property may be sold in one parcel and as an entirety or in such
parcels, manner or order as the Lender in its sole discretion may elect.

In the event of any foreclosure, appraisement of the Property is waived, at the
option of Lender, which option may be exercised at any time prior to entry of an
order of sale in foreclosure.

      21.  Protection of Lender's Security. At any time after default hereunder
Lender is authorized, without notice and in its sole discretion, to enter upon
and take possession of the Property or any part thereof and to perform any acts
which Lender deems necessary or proper to conserve the security herein intended
to be provided by the Property, to operate any business or businesses conducted
thereon and to collect and receive all rents, issues and profits thereof and
therefrom, including those past due as well as those accruing thereafter.

      22.  Rights and Remedies Cumulative; Forbearance Not a Waiver. The rights
and remedies herein provided are cumulative and Lender, as the holder of the
Note and of every other obligation secured hereby, may recover judgment thereon,
issue execution therefor and resort to every other right or remedy available at
law or in equity, without first exhausting any right or remedy available to
Lender and without affecting or impairing the security of any right or remedy
afforded hereby, and no enumeration of special rights or powers by any
provisions hereof shall be construed to limit any grant of general rights or
powers, or to take away or limit any and all rights granted to or vested in
Lender by law, and Borrower further agrees that no delay or omission on the part
of Lender to exercise any rights or powers accruing to it hereunder shall impair
any such right or power or shall be construed to be a waiver of any such default
or an acquiescence therein; and every right, power and remedy granted herein or
by law to Lender may be exercised from time to time as often as may be deemed
expedient by Lender.

14

--------------------------------------------------------------------------------

 

     23.  Modification Not a Waiver. In the event Lender: (a) releases, as
aforesaid, any part of the security described herein or any person or entity
liable for any indebtedness secured hereby, or (b) grants an extension of time
for the payment of the Note, or (c) takes other or additional security for the
payment of the Note, or (d) waives or fails to exercise any rights granted
herein or in the Note, or any other Sale Document, any said act or omission
shall not release Borrower, subsequent purchasers of the Property or any part
thereof, or makers, sureties, endorsers or guarantors from any obligation or any
covenant of this Mortgage, the Note or of any of the other Sale Documents,
affect the priority of this Mortgage or preclude Lender from exercising any
right, power or privilege herein granted or intended to be granted in the event
of any other default then made, or any subsequent default.

     24.  Transfer, Lease or Encumbrance of Property or Interest in Borrower.
Any sale, transfer, conveyance, lease, mortgage or creation of any lien or
encumbrance on all or any portion of the Property (excluding only disposition of
obsolete personal property and sale of inventory in the ordinary course of
business) or the transfer, assignment or conveyance of any interest in Borrower,
whether voluntarily or by operation of law, without the prior written consent of
Lender, shall constitute a default under the terms of this Mortgage and entitle
Lender, at its sole option, to accelerate all sums due on the Note and other
amounts secured hereby.

      25. Conveyance of Mineral Rights Prohibited. Borrower agrees that the
making of any oil, gas or mineral lease or the sale or conveyance of any mineral
interest or right to explore for minerals under, through or upon the Property
would impair the value of the Property and that Borrower shall have no right,
power or authority to lease the Property, or any part thereof, for oil, gas or
other mineral purposes, or to grant, assign or convey any mineral interest of
any nature, or the right to explore for oil, gas and other minerals, without
first obtaining Lender's express written permission therefor.

       26. Estoppel Certification by Borrower. Borrower, upon request of Lender
therefor shall certify in writing to Lender (or any party designated by Lender)
in form satisfactory to Lender the amount of principal and interest then
outstanding under the terms of the Note and any other sums owing on account of
this Mortgage or the other Sale Documents, and whether any offsets or defenses
exist against the Mortgage debt. Such certification shall be made by Borrower
within ten (10) days of Lender's request.

      27.  Alteration, Removal and Change in Use of Property Prohibited.
Borrower covenants and agrees to permit or suffer none of the following without
the prior written consent of Lender:

            (A) Any structural alteration of, or addition to, the Improvements
now or hereafter situated upon the Real Property or the addition of any new
buildings or other structure(s) thereto, other than the erection or removal of
non-load bearing interior walls; or

            (B) Except as otherwise expressly permitted herein, the removal of
the Property, except that the renewal, replacement or substitution of fixtures,
equipment, machinery, apparatus and articles of personal property (replacement
or substituted items must be of like or better quality than the removed items in
their original condition) encumbered hereby may be made in the normal course of
business; or

15

--------------------------------------------------------------------------------

 

            (C) The use of any of the Improvements now or hereafter situated on
the Real Property for any purpose other than as a quarry.

     28.  Effect of Security Agreement. Borrower does hereby grant and this
Mortgage is and shall be deemed to create a mortgage of, a lien and encumbrance
upon, and a present security interest in both real and personal property,
including all improvements, goods, chattels, furniture, furnishings, fixtures,
equipment, apparatus, appliances and other items of tangible or intangible
personal property, hereinabove particularly or generally described and conveyed,
whether now or hereafter affixed to, located upon, necessary for or used or
useful, either directly or indirectly, in connection with the operation of the
Property, and this Mortgage shall also serve as a "security agreement" within
the meaning of that term as used in the Uniform Commercial Code as adopted and
in force from time to time in the State of Oklahoma, and shall be operative and
effective as a security agreement in addition to, and not in substitution for,
any other security agreement executed by Borrower in connection with the Sale
Documents. Borrower authorizes Lender to file, in form and content satisfactory
to Lender, such financing statements, descriptions of property and such further
assurances as Lender, in its sole discretion, may from time to time consider
necessary to create, perfect, continue and preserve the lien and encumbrances
hereof and the security interest granted herein upon and in such real and
personal property and fixtures described herein. Upon the occurrence of a
default hereunder or Borrower's breach of any other covenants or agreements
between the parties entered into in conjunction herewith, Lender shall have the
remedies of a secured party under the Uniform Commercial Code and, at Lender's
option, the remedies provided for in this Mortgage.

     29. Successors and Assigns; Terminology. The provisions hereof shall be
binding upon Borrower, and the successors and assigns of Borrower, and shall
inure to the benefit of Lender, its successors and assigns. As used herein, the
phrase "Reasonable Attorneys' Fees" shall mean fees charged by attorneys
selected by Lender based upon such attorneys' then prevailing hourly rates,
which rates shall be commensurate with rates charged by attorneys in the State
of Oklahoma with comparable experience and expertise, as opposed to any
statutory presumption specified by any statute then in effect in the State of
Oklahoma.

      30.  Notices. All notices, requests and other communications required or
permitted hereunder shall be in writing, signed by the party giving or making
the same, and shall be sent hand-delivered, effective upon receipt, sent by
United States Express Mail or by a nationally recognized overnight courier,
effective upon receipt, or sent by United States registered or certified mail,
postage prepaid, with return receipt requested, deemed effective on the earlier
of the day of actual delivery as shown by the addressee's return receipt or the
expiration of three (3) business days after the date of mailing, addressed to
the party intended to receive the same at the address set forth below (or at
such other address as shall be given in writing by any party to another):

To Borrower:
AR Quarry Acquisition, LLC
c/o IMEX International, Inc.
1519 Woodyard Road
Elberton, Georgia 30365
Attention: Massoud Besharat

16

--------------------------------------------------------------------------------

 

To Lender:
Rock of Ages Corporation
369 North State Street
Concord, New Hampshire 03301
Attention: Michael B. Tule, Vice President

     31.  Governing Law. This Mortgage is to be governed by and construed in
accordance with the laws of the State of Oklahoma and, if controlling, by the
laws of the United States.

     32.  Modifications. This Mortgage cannot be changed, altered, amended or
modified except by an agreement in writing, executed by both Borrower and
Lender.

     33.  Captions.  The captions set forth at the beginning of the paragraphs
of this Mortgage are for convenience only and shall not be used to interpret or
construe the provisions of this Mortgage.

      IN WITNESS WHEREOF, Borrower has caused these presents to be executed as
of the day and year first above written.

 

 

AR QUARRY ACQUISITION, LLC, a Georgia limited liability company

By:
Name:
Title:


"Borrower"

STATE OF GEORGIA
COUNTY OF ELBERT



The foregoing instrument was acknowledged before me this 9th day of November,
2004, by __________________________, as ____________________ of AR Quarry
Acquisition, LLC, a Georgia limited liability company.

(NOTARY SEAL)
                                                                      
Notary Public Signature

                                                                     
(Name typed, printed or stamped)

Notary Public

Commission No.:

My Commission Expires:

17

--------------------------------------------------------------------------------

 




EXHIBIT A



LEGAL DESCRIPTION

The South Half of the Northeast Quarter of the Southeast Quarter AND the North
Half of the Southeast Quarter of the Southeast Quarter AND the South Half of the
South Half of the North Half of the Northeast Quarter of the Southeast Quarter
of Section 30, Township 2 South, Range 5 East of the Indian Base and Meridian,
Johnston County, State of Oklahoma.

--------------------------------------------------------------------------------

 